DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims are objected to because of the following informalities: 
 In claim 10 line 3, after “either” replace “;” with “:”
 In cliam 10 line 10, it is suggested to replace “if” with “then”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites that the “processor unit is configured to determine and assign an importance value to one or more electrodes of the plurality of electrodes, wherein each of the importance values is determined based on a status of an electrode pulse of the plurality of electrode pulses assigned to the respective electrode”. No element is positively recited to perform the step of determining the status of an electrode pulse of the plurality of electrode pulses for the step of determination of the importance value to be performed by the processor. Similarly claim 13 does not positively recite the step of “determining a status of an electrode pulse of the plurality of electrode pulses assigned to the respective electrode.”
Claim 1 further recites that the “status includes an amount of across-electrode interference induced to the electrode pulse from one or more electrode pulses, and the status is determined based on a masking model scheme.”  No element is positively recited to implement the masking model scheme so that the status that includes an amount of across-electrode interference induced to the electrode pulse from one or more electrode pulses can determined by the processor. Similarly claim 13 does not positively recite the step of implementing a masking model scheme. 
Claim 17 line 3 ends in a period and claim 17 requires (similar to claims 5 and 20) that the masking model scheme comprises determining of both the spatial and temporal masking contributions. However claim 17 continues with limitations that recite “determining temporal masking contributions … wherein the second time s preceding the first time” (similar to claim 16). Therefore it is unclear as to what is being claimed in claim 17.
Claim 9 recites the limitation "the first time” and “the preceding time” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
The dependent claims inherit the deficiencies.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.











Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 depends on claim 13 and recites limitations that fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101











35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.













Claims 1-12 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a cochlear implant system for selecting electrodes. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed to system and thus meets the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites a system performing the steps to “determine and assign an importance value to one or more electrodes of the plurality of electrodes, wherein each of the importance values is determined based on a status of an electrode pulse of the plurality of electrode pulses assigned to the respective electrode, and wherein the status includes an amount of across-electrode interference induced to the electrode pulse from one or more electrode pulses, and the status is determined based on a masking model scheme.”
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea of a mental process. 
Claim 1 recite the abstract idea of a mental process. The limitations as drafted in the claims, under its broadest reasonable interpretation, covers performance of the claimed steps in the mind, but for the recitation of a generic processor. Other than reciting a generic processor unit and memory, nothing in the elements of the claims precludes the step from practically being performed in the mind or manually by a clinician. For example a clinician can determine and assign an importance value to one or more electrodes of the plurality of electrodes, wherein each of the importance values is determined based on a status of an electrode pulse of the plurality of electrode pulses assigned to the respective electrode, and wherein the status includes an amount of across-electrode interference induced to the electrode pulse from one or more electrode pulses, and the status is determined based on a masking model scheme that is stored.
Furthermore claims 7,3-7, 9, 11-12, 18-20 recite additional steps that can be performed by the clinician.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claim 1 recites the additional elements of a “microphone unit”, “an electrode array” “a memory unit” which are well known elements of any stimulation system and these elements are recited at a high level of generality performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, “microphone unit”, “an electrode array” “a memory unit”” which are being interpreted as generic elements of any stimulation system amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. These additional elements are well‐understood, routine as discussed in the prior art cited in the current office action and conventional limitations that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  Therefore, the claims are not patent eligible. 
Examiner’s note: It is suggested to amend claim 1 to include limitations for claim 2 to overcome the 101 rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
















Claims 1-5, 8-9 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killian et al (U.S. Patent Application Publication Number: US 2005/0192648 A1, hereinafter “Killian”- APPLICANT CITED).
 Regarding claims 1, 2, 13 and 14, Killian teaches a cochlear implant system (e.g. 100 Fig. 1, [0038], Abstract) comprising: 
a microphone unit configured to receive an acoustical signal and transmit an audio signal based on the acoustical signal (e.g.120 Fig.1, [0038], [0072], 902 Fig.9), 
a processor unit configured to receive the audio signal and process the audio signal into a plurality of electrode pulses (i.e. speech processing unit e.g. 116 Fig. 1, [0038],[0072],[0073]), 
an electrode array including a plurality of electrode configured to stimulate auditory nerves of a user of the cochlear implant system based on the plurality of electrode pulses (i.e. electrode array, e.g. 134 Fig.1, [0039]) 
a memory unit including a masking model scheme including masking contributions of the plurality of electrode pulses provided to the plurality of electrodes (e.g. [0090]), and 
wherein the processor unit is configured to determine and assign an importance value to one or more electrodes of the plurality of electrodes, wherein each of the importance values is determined based on a status of an electrode pulse of the plurality of electrode pulses assigned to the respective electrode( i.e. SOE curves are generated based on amplitude  measurements at different electrodes   and therefore importance value is determined and assigned e.g. [0063]), and wherein the status includes an amount of across-electrode interference induced to the electrode pulse from one or more electrode pulses, and the status is determined based on a masking model scheme (e.g. [0008], [0041]-[0042], Fig.2,[0050] Fig. 9, [0078][0084]).   
Killian further teaches that the processor is configured to select to select a main set of electrodes (MS) of the plurality of electrodes (M) during a time window, where the importance value of each of the selected electrodes of the main set of electrodes MS) is larger or equal to an importance threshold value (i.e. masking threshold  e.g. Fig. 2 [0050], [0065] ,[0066]) and to activate the electrodes of the main set of electrodes to stimulate auditory nerves based on the electrode pulses of the plurality of electrode pulses (e.g. [0041], [0089]).  

















Regarding claims 3-5 and  15-20, Killian further teaches that the status of the electrode pulse of an electrode of the plurality of electrodes includes a determined amount of across-electrode interference induced on the electrode pulse of the electrode by one or more electrode pulses of other electrodes of the plurality of electrodes based on the masking model scheme, wherein the masking model scheme comprises: BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/tttApplication No.: NEWDocket No.: 4436-0921PUS1 Page 3 of 8 - determining spatial masking contributions of each of the one or more electrode pulses of the other electrodes induced on the electrode pulse of the electrode based on a spatial separation between the electrode and each of the other electrodes (e.g.  [0046], [0054] Fig. 2) and also teaches that the masking model scheme comprises: - determining temporal masking contributions of each of the one or more electrode pulses of the other electrodes induced on the electrode pulse of the electrode based on a pulse time difference between a first time of the electrode pulse of the electrode and a second time of each of the one or more electrode pulses of the other electrodes, wherein the second time is preceding to the first time (e.g. [0060], Claim 23).  
 Regarding claim 8,  Killian teaches that the processor unit is configured to determine a spatial masking contribution BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/tttApplication No.: NEWDocket No.: 4436-0921PUS1Page 4 of 8function and/or a temporal masking contribution of each electrode of the plurality of electrodes by:  
providing a first stimulation with a first stimulation level to a first electrode of the plurality of electrodes, providing a second stimulation with a second stimulation level to a second electrode of the plurality of electrodes, measuring a plurality of spatial masking contributions or a plurality of temporal masking contributions from the first electrode to the second electrode at different second stimulation levels by measuring an electrically evoked compound action potential  of the second electrode ( e.g. [0043]-[0045]) OR by behavioral psychophysical measures of a user of the cochlear implant system, and wherein the spatial masking contribution function OR the temporal masking contribution includes the plurality of spatial masking contributions OR the temporal masking contributions, respectively  (i.e. probe and masker electrodes e.g. Fig. 2, [0043]-[0050]).
Regarding claim 9,  Killian teaches that the processing unit is configured to control the cross-electrode interference by changing the first time of the electrode pulse of the electrode and/or the preceding time of each of the one or more electrode pulses of the other electrodes, or by applying a time delay between a first time window and a second time window, wherein in both of the time windows the processor unit is configured to select a subset of electrodes of the plurality of electrodes and/or to select electrodes of the main set of electrode of the plurality of electrodes (i.e. probe and masker electrodes e.g. Fig. 2, [0043]-[0050]).

While no prior art rejections have been provided for claims 6, 7 and 10- 12, they are not indicated as allowable due to the rejections under 35 U.S.C. 101 and 112 discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blamey et al (U.S. Patent Application Publication Number: US 2007/0043403 A1, hereinafter “Blamey”) teaches a sound processing strategy for cochlear implants that comprises using a model that includes an estimate of spatial spread of excitation as well as effects of temporal interactions (e.g. [0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792